DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 2/2/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of the prior Patent No. 10,944,907 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, filed on 2/2/2022, with respect to claims 1-30 have been fully considered and are persuasive as the Applicant has filed the terminal disclaimer that overcomes the non-statutory double patenting rejection.  Therefore, the double patenting rejection of claims 1-30 has been withdrawn. 

Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
“…generate a first preview image using the one or more capture settings for the automatic mode; determine one or more capture settings for a manual mode, wherein at least one characteristic of a second preview image is the same as at least one characteristic of the first preview image based on a type of at least one capture setting from the one or more capture settings for the manual mode; generate a first image frame of a scene using the one or more capture settings for the manual mode; and based on the one or more capture settings for the automatic mode being different than the one or more capture settings for the manual mode, generate a second image frame of the scene using the one or more capture settings for the automatic mode.”  Claims 5 and 21 also recite similar limitations as claim 1, and are therefore allowed for the same reason. 
As such, the reasons for allowance have been fully addressed and in compliance with MPEP 1302.14(I).  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T TRAN whose telephone number is (571)272-7371. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NHAN T TRAN/Primary Examiner, Art Unit 2697